      Case: 5:21-cv-01109-JRA Doc #: 11 Filed: 08/11/21 1 of 1. PageID #: 336




       ADAMS, J.

                                   UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION

       TR Construction, Inc.,
                                                       )     CASE NO. 5:21CR1109
                     Plaintiff,                        )
                                                       )
              v.                                       )     Judge John R. Adams
                                                       )
       Summit County, Ohio,                            )     ORDER
                                                       )
                     Defendant.                        )
                                                       )



       Pending before the Court are numerous motions.        Defendant’s motion to dismiss is

DENIED AS MOOT based upon the filing of the amended complaint. Plaintiff’s motion to deem

that motion to dismiss moot is therefore GRANTED. Defendant’s motion for additional time to

answer is GRANTED to the extent necessary.

       Nothing in the Court’s order precludes Defendant from refiling its motion to dismiss if it

believes the arguments are applicable to the amended complaint.

       IT IS SO ORDERED.


Date: August 11, 2021                        /s/ John R. Adams
                                            JOHN R. ADAMS
                                            UNITED STATES DISTRICT JUDGE
